91 F.3d 148
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Odell WHITFIELD, Appellant.
No. 96-1792SI.
United States Court of Appeals, Eighth Circuit.
Submitted:  June 20, 1996Filed:  July 9, 1996

Before FAGG, JOHN R. GIBSON, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Odell Whitfield appeals the district court's order revoking Whitfield's supervised release and imposing a combined six-month prison term and additional 30-month supervised release term equal to Whitfield's original 36-month term of supervised release.  See 18 U.S.C. § 3583(e)(3).  Having considered the record and the parties' briefs, we conclude the district court properly revoked Whitfield's supervised release.  We also conclude the district court properly imposed a combined prison term less than the maximum term authorized under § 3583(e) and additional supervised release term after imprisonment.  We thus affirm the district court.  See 8th Cir.  R. 47B.